EXHIBIT H
                                                 Apple Infringement Chart

                            Infringement of Claim 1 of U.S. Patent No. 10,469,934 by Apple AirPods
A headphone assembly comprising: Apple AirPods comprise a first and second earphone.
first and second earphones,




                                    https://www.apple.com/airpods-2nd-generation/




                                                            -1-
                              Infringement of Claim 1 of U.S. Patent No. 10,469,934 by Apple AirPods
wherein each of the first and second Apple AirPods include a first and second earphone, where each includes an acoustic transducer.
earphones comprises an acoustic
transducer; and




                                      https://www.apple.com/airpods-2nd-generation/




                                                               -2-
Infringement of Claim 1 of U.S. Patent No. 10,469,934 by Apple AirPods




        https://www.ifixit.com/Teardown/AirPods+Teardown/75578




                                 -3-
                              Infringement of Claim 1 of U.S. Patent No. 10,469,934 by Apple AirPods
an antenna for receiving wireless      Apple AirPods include an antenna for receiving wireless signals from a mobile, digital audio
signals from a mobile, digital audio player via one or more ad hoc wireless communication link.
player via one or more ad hoc
wireless communication links;




                                      https://www.apple.com/airpods-2nd-generation/




                                      https://www.ifixit.com/Teardown/AirPods+Teardown/75578



                                                               -4-
                               Infringement of Claim 1 of U.S. Patent No. 10,469,934 by Apple AirPods
a wireless communication circuit        Apple AirPods include a wireless communication circuit connected to the at least one antenna,
connected to the antenna, wherein       wherein the at least one wireless communication circuit is for receiving and transmitting
the wireless communication circuit wireless signals to and from the headphone assembly.
is for receiving and transmitting
wireless signals to and from the
headphone assembly;




                                      https://www.apple.com/airpods-2nd-generation/




                                      https://www.apple.com/airpods-2nd-generation/


                                                                -5-
Infringement of Claim 1 of U.S. Patent No. 10,469,934 by Apple AirPods




        https://www.ifixit.com/Teardown/AirPods+Teardown/75578




                                 -6-
                            Infringement of Claim 1 of U.S. Patent No. 10,469,934 by Apple AirPods
a processor;                         Apple AirPods include a processor.




                                     https://www.ifixit.com/Teardown/AirPods+Teardown/75578

a memory for storing firmware that   Apple AirPods include memory for storing firmware to be executed by the processor.
is executed by the processor;




                                     https://www.macrumors.com/how-to/update-airpods/



                                                             -7-
                             Infringement of Claim 1 of U.S. Patent No. 10,469,934 by Apple AirPods
a rechargeable battery for powering Apple AirPods include a rechargeable battery for powering the headphone assembly.
the headphone assembly; and




                                    https://www.apple.com/airpods-2nd-generation/specs/




                                                            -8-
                            Infringement of Claim 1 of U.S. Patent No. 10,469,934 by Apple AirPods
a microphone for picking up          Apple AirPods include a microphone for picking up utterances of a user of the headphone
utterances by a user of the          assembly.
headphone assembly; and




                                    https://www.apple.com/airpods-2nd-generation/specs/




                                    https://www.apple.com/airpods-2nd-generation/




                                                            -9-
                               Infringement of Claim 1 of U.S. Patent No. 10,469,934 by Apple AirPods
wherein the headphone assembly is Apple AirPods are configured to play, by the first and second earphones, digital audio content
configured to play, by the first and    transmitted by the mobile, digital audio player via the one or more ad hoc wireless
second earphones, digital audio         communication links.
content transmitted by the mobile,
digital audio player via the one or
more ad hoc wireless
communication links;




                                     https://www.apple.com/airpods-2nd-generation/




                                                             - 10 -
                               Infringement of Claim 1 of U.S. Patent No. 10,469,934 by Apple AirPods
wherein the processor is configured Apple AirPods are configured to, upon activation of a user-control of the headphone assembly,
to, upon activation of a user-control initiate transmission of a request to a remote, network-connected server that is in wireless
of the headphone assembly, initiate communication with the mobile, digital audio player.
transmission of a request to a
remote, network-connected server
that is in wireless communication
with the mobile, digital audio
player; and


                                     https://www.apple.com/airpods-2nd-generation/specs/




                                     https://www.apple.com/airpods-2nd-generation/




                                                              - 11 -
                             Infringement of Claim 1 of U.S. Patent No. 10,469,934 by Apple AirPods
wherein the headphone assembly is Apple AirPods are configured to receive firmware upgrades transmitted from the remote,
for receiving firmware upgrades       network-connected server.
transmitted from the remote,
network-connected server.




                                   https://www.macrumors.com/how-to/update-airpods/




                                                         - 12 -
